Citation Nr: 0411719	
Decision Date: 05/05/04    Archive Date: 05/14/04	

DOCKET NO.  03-06 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
right ulnar nerve entrapment. 

2.  Entitlement to an increased (compensable) evaluation for 
left ulnar nerve entrapment. 

3.  Entitlement to an evaluation in excess of 10 percent for 
low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to 
November 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that, in a Statement of the Case issued in 
February 2003, the RO took for consideration the issues of 
increased evaluations for degenerative changes of the 
veteran's right and left knees.  However, in the veteran's 
substantive appeal of February 2003, she made no mention 
whatsoever of her service-connected knee disabilities.  
Rather, the veteran confined her appeal exclusively to the 
issues of increased evaluations for her service-connected low 
back strain and right and left ulnar nerve entrapments.  
Under the circumstances, the Board is of the opinion that the 
veteran has failed to perfect her appeal as to the issues of 
increased evaluations for her service-connected right and 
left knee disabilities.  Accordingly, the Board will confine 
its review solely to those issues listed on the title page of 
this decision.

Finally, for reasons which will become apparent, the issue of 
entitlement to an increased evaluation for service-connected 
low back strain will be the subject of the REMAND portion of 
this decision.  The appeal as to this issue is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran's service-connected right ulnar nerve 
entrapment results in purely subjective complaints, with 
normal electromyography (EMG) studies, normal sensation in 
median, radial, and ulnar nerve distributions, symmetrical 
deep tendon reflexes, normal grip strength, and normal 
coordination.

2.  The veteran's service-connected left ulnar nerve 
entrapment results in purely subjective complaints, with 
normal electromyography (EMG) studies, normal sensation in 
median, radial, and ulnar nerve distributions, symmetrical 
deep tendon reflexes, normal grip strength, and normal 
coordination.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased (compensable) 
evaluation for right ulnar nerve entrapment have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Codes 
8516, 8517 (2003).

2.  The schedular criteria for an increased (compensable) 
evaluation for left ulnar nerve entrapment have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Codes 8516, 
8517.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, prior to the initiation of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate her 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

In the present case, the VA has met its duty to notify and 
assist the appellant in the development of all facts 
pertinent to her claims.  To that end, the appellant was 
provided VCAA notice prior to the August 2002 decision on 
appeal, that is, the "initial unfavorable decision" in this 
case.  Specifically, in a May 2002 letter, the veteran was 
advised of the evidence she should submit, evidence the VA 
would obtain, evidence that had already been requested, and 
the need to advise and/or provide to VA any additional 
evidence she wanted considered.  Moreover, the August 2002 
rating decision, the February 2003 Statement of the Case 
provided her with notice of the appropriate laws and 
regulations.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

In addition, VA obtained private treatment records from Dr. 
Capone, Dr. Branch, Dr. Avritt, and Oaktree Medical Center, 
as well as scheduling the veteran for pertinent VA 
examinations.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
the VA to further notify the appellant what evidence would be 
secured by the VA, and what evidence should be secured by 
her, is harmless.  See Quartuccio, supra.  Accordingly, the 
Board is of the opinion that no further duty to notify or 
assist the veteran exists in this case. 

Factual Background

In correspondence of May 2002, the veteran's private 
physician wrote that the veteran had been seen for further 
treatment of what she had been told was cubital tunnel 
syndrome.  Reportedly, though the veteran had modified her 
activities, her symptoms had progressed, with the result that 
they were bothering her to the point where she felt something 
needed to be done.  On physical examination, there was 
tenderness over both cubital tunnels, with an area of 
symptomatology entirely consistent with ulnar nerve 
compression.  The clinical assessment was bilateral ulnar 
nerve compression.  At the time of evaluation, there was 
noted the possibility of compression at other levels, which 
required clarification via nerve conduction testing and/or 
intra-radiographs of the area, including magnetic resonance 
imaging.  The veteran was advised to modify her splinting, 
specifically to splint her arm into extension during the 
night.  Also recommended was a trial of medication for 
symptomatic relief.

On VA peripheral nerve examination in May 2002, it was noted 
that the veteran was a musician, and that she played the 
piano and trumpet in the Marine Corps.  Reportedly, she had 
experienced 4 to 5 years of pain in both elbows, accompanied 
by tingling and numbness in her fingers on the ulnar side of 
both hands extending up to the mid forearm which was 
aggravated by computer work and, particularly, by playing the 
piano, which required repeated movement of the wrist and 
elbow.  

On neurological examination, the veteran displayed normal 
strength, coordination, and sensation, as well as normal deep 
tendon reflexes.  The clinical impression was of a normal 
neurological examination.  However, it was recommended that 
the veteran undergo EMG/nerve conduction velocity studies in 
order to rule out bilateral carpal tunnel syndrome.  

VA radiographic studies of the veteran's elbows conducted in 
June 2002 were negative.

Private medical records covering the period from June to 
December 2002 show treatment during that time for various 
musculoskeletal problems, including elbow pain.  

On VA orthopedic examination in December 2002, the veteran 
gave a history of persistent paresthesias in the distribution 
of her ulnar nerves which had begun while she was in service.  
Complaints included a tingling sensation in the two ulnar 
fingers.  While this did not bother the veteran on a daily 
basis, it did affect her on those occasions when she rested 
her elbows on the table, or tried to type.  Also noted were 
problems at times while driving.  The veteran complained of 
difficulty with a "tingling" feeling in her fingers.  
However, this did not affect her grip strength or 
coordination in her hands.  The veteran had undergone an EMG 
of her bilateral upper extremities, which was reported as a 
normal study, showing no change in ulnar nerve conduction 
velocity.  In addition, radiographic studies of the veteran's 
elbows showed no evidence of degenerative changes or 
pathology.  

On physical examination, the veteran displayed a full range 
of motion of her shoulders, elbows, wrists, and hands.  There 
was good grip strength, as well as 5/5 strength of the 
deltoids, biceps, triceps, wrist extensors, and hand 
intrinsics.  At the time of evaluation, the veteran exhibited 
no atrophy of the hand musculature.  Sensation was normal in 
the median, radial, and ulnar nerve distributions, and the 
veteran's hands were well perfused.  Deep tendon reflexes in 
the bilateral upper extremities were described as 
symmetrical.  The clinical impression was of mild ulnar nerve 
paresthesia, without evidence of ulnar nerve impingement to a 
significant degree. 

Analysis

The veteran in this case seeks increased evaluations for 
service-connected right and left ulnar nerve entrapment.  In 
that regard, disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Paralysis of the musculocutaneous nerve is evaluated as 
noncompensable when there is mild incomplete paralysis.  
Moderate incomplete paralysis of the major or minor nerve 
warrants a 10 percent evaluation and severe incomplete 
paralysis of the nerve warrants a 20 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Codes 8517, 8617, 8717.  

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major or minor upper 
extremity.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the minor upper 
extremity.  

A 30 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  
38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for increased evaluations for bilateral ulnar 
nerve entrapment.  

In the present case, at the time of the aforementioned VA 
examination in December 2002, the veteran displayed a full 
range of motion of her elbows, wrists, and hands.  Grip 
strength was good, and there was 5/5 strength in the biceps, 
triceps, and wrist extensors, as well as in the intrinsic 
musculature of the veteran's hands.  At the time of 
evaluation, the veteran displayed no atrophy of the hand 
musculature.  Moreover, there was normal sensation in the 
median, radial, and ulnar nerve distributions.  

The Board notes that radiographic studies of both of the 
veteran's elbows have been within normal limits.  Moreover, 
an EMG of the bilateral upper extremities was normal, showing 
no change in the veteran's ulnar nerve conduction velocity 
and no evidence of ulnar nerve entrapment.  

The Board recognizes that the veteran's private physician 
provided an assessment of bilateral ulnar nerve compression 
in May 2002, although the physician noted that clarification 
was needed by nerve conduction studies.  The Board further 
notes the veteran's most recent complaints of periodic 
tingling in her fingers on the December 2002 VA examination.  
However, as shown above, EMG revealed no ulnar nerve 
entrapment, and the December 2002 examination revealed normal 
sensation.  Thus, there is no objective evidence establishing 
that the veteran suffers from mild or moderate incomplete 
paralysis, neuritis or neuralgia.  The VA examiner's 
assessment of mild paresthesias, in the absence of any 
objective EMG findings, sensory abnormalities, or other 
objective findings, does not establish mild or moderate 
incomplete paralysis, nor was does such establish the 
existence of neuritis or neuralgia, such that a compensable 
rating is warranted.  Based on such findings, the 
preponderance of the evidence is against a finding that the 
veteran suffers symptomatology sufficient to warrant a 
compensable evaluation under 38 C.F.R § 4.124a, Diagnostic 
Codes 8516, 8616, 8716 or 8517, 8617, 8717.  

ORDER

An increased (compensable) evaluation for right ulnar nerve 
entrapment is denied.

An increased (compensable) evaluation for left ulnar nerve 
entrapment is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation for service-connected low back strain.  
In that regard, on September 26, 2003, just subsequent to the 
issuance of a Statement of the Case, there became effective 
new schedular criteria for the evaluation of service-
connected diseases and injuries of the spine.  To date, 
neither the veteran nor her representative has been advised 
of the newly revised regulations, nor have those regulations 
been considered in the adjudication of the veteran's current 
claim for an increased evaluation for service-connected low 
back strain.  

In light of the aforementioned, the case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2002, the date of 
the most recent VA examination for 
compensation purposes, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and her representative should be 
informed of any such problem.

2.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.    

3.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected low back 
strain.  Should the benefit sought on 
appeal remain denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In that 
regard, the attention of the RO is drawn 
to those provisions of the rating 
schedule governing the evaluation of 
service-connected diseases and injuries 
of the spine, and, in particular, 
Diagnostic Code 5237, which became 
effective September 26, 2003.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for a 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



